DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Michael MacCallum on 4/12/2021.
The application has been amended as follows: 

Regarding claim 1:
Line 13 should be amended to - wherein at least one of the plurality of openings is located entirely on at least one of the ridges to facilitate flow of the hydraulic fluid-.

Regarding claim 9:
plurality of openings is located entirely on one of the ridges, to deliver the hydraulic fluid from an inner side of the sealing sleeve to an outer side of the sealing sleeve via the plurality of openings-.

Regarding claim 13:
Line 2 should be amended to - the sealing sleeve to have the ridges on the skin-.

Regarding claim 23:
Claim 23 is canceled.

Allowable Subject Matter
Claims 1-3, 5, 9, 10, 13, 14, 16 and 19-22 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-3, 5, 9, 10, 13, 14, 16 and 19-22 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein at least one of the openings is located entirely on one of the ridges to facilitate flow of the hydraulic fluid from the central valve to the working chambers through the at least one of the ridges” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 

the prior art of record does not teach “wherein at least one of the openings is located entirely on one of the ridges, and wherein the ridges are configured to seal against the rotor and also deliver fluid from an inner side of the sealing sleeve to an outer side of the sealing sleeve via the openings” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 14.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746